Citation Nr: 1629586	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for service-connected benign growths of the skin. 

(The issue of eligibility for Dependents Educational Assistance (DEA) Chapter 35 benefits is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to March 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the June 2014 VA Form 9, the Veteran requested a videoconference Board hearing.  Because the Veteran has not yet been scheduled or afforded the opportunity to appear for a Board hearing, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




